DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 20-26, 30-31 and 61-70 are pending. Claims 1-19, 27-29 and 32-60 are cancelled. It is noted that new claims 62-68 are misnumbered and are being renumbered claims 64-70 as there are multiple claims 62 and 63.   

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 07/23/2021 containing amendments and remarks to the claims and specification.
The objection to the specification is withdrawn due to amendments made to the specification. 
The objection to claim 20 for minor informalities is withdrawn due to amendments made to the claim. 
The rejection of claims 20-26 and 30-31 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claims. 

Response to Arguments


Applicant's arguments, page 8, filed 07/23/2021, with respect the rejection over Deimund has been fully considered but they are not persuasive.
On page 8 of the Applicant’s remarks, the Applicant argues that Deimund fails to disclose the newly added limitation of contacting a Group VIII metal with a support in the presence of a base compound.
The Examiner respectfully disagrees with the Applicant’s argument. Deimund discloses contacting a solution of Ni(NO3)2 with a zincosilicate support in the presence of NaOH, which is a base compound (p. 4190, section 2.2). Therefore, the Applicant’s argument is not persuasive and the claims remain anticipated obvious over Deimund. 

The following is a modified rejection based on amendments made to the claims.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claims 62-68 have been renumbered 64-70.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-26, 30-31 and 61-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “contacting a Group VIII metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof with a support in the presence of a base compound to provide a supported catalyst”. The specification fails to describe what compounds are considered base compounds suitable for providing the supported catalyst, and fails to clearly describe contacting a Group VIII metal with a support in the presence of a base compound aside from NaOH. On pages 15 and 16 of the Applicant’s specification, the specification suggests that a nickel may be exchanged on a support in the presence of NaOH, which is considered a base compound. The specification fails to disclose any other base compounds that may be present during contacting of a Group VIII metal and a support in preparation of a supported catalyst. Additionally, the claims as amended, appear to suggest that the base compounds may be any Bronsted base (claim 61) or NH3, Li+, or both (claims 62 and 66), and not the NaOH which happens to be present for pH adjustment. The specification does not disclose Bronsted bases, NH3 or Li+ compounds being present during contact between a Group VIII compound and a support to form the catalyst prior to calcination. Lithium hydroxide is present during the formation of a zincosilicate support ([0080]) and NH3 may be present during ex-situ poisoning by NH3 ([00107]). There is no mention in the specification of Bronsted bases being present aside from NaOH which is used to adjust the pH of the exchange solution. As such, the specification fails to provide support for all base compounds, a contacting step in the presence of any Bronsted base, NH3 or Li+, and fails to provide full support for the scope of claims as amended. 
Furthermore, claim 26 which recites “wherein the support is treated for H+ sites using the base compound” is also considered new matter. The specification does not mention that NaOH is capable of treating the support for H+ sites, and as mentioned above, NH3 and Li+ which are disclosed for treating the support for H+ sites is not disclosed as being present during the contacting of the Group VIII metal and the support which occurs during ion exchange. 
Therefore, claims 20-26, 30-31, 61-62 and 64-70 are rejected.
Similarly claim 63 is rejected under 35 U.S.C. 112(a) because claim 63 recites “contacting a nickel containing compound a zeolite in the presence of a Bronsted base to provide a supported catalyst” and the specification fails to fully support the scope of the claim since the specification fails to disclose any and all Bronsted bases used during contacting of a nickel containing compound with a zeolite, and it is not believed that the Bronsted bases which the Applicant is claiming is truly directed to NaOH which is mentioned in the specification.

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-25, 30-31, 61, 63-67 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deimund et al. (“Nickel-Exchanged Zincosilicate Catalysts for the Oligomerization of Propylene, ACS Catalysis, 2014, p. 4189-4195).
In regards to claims 20-21 and 61, Deimund discloses a process for oligomerization of propylene comprising:
contacting Ni2+ with a molecular sieve support (e.g. zincosilicate) in the presence of NaOH, a Bronsted based compound, to form a supported catalyst (Abstract; p. 4190, section 2.2); 
calcining the supported catalyst (p. 4190, section 2.2) and
contacting the calcined supported catalyst with propylene at reaction conditions sufficient to oligomerize the propylene into one or more C6+ olefins (p. 4191 – section  2.4; p.4191-4193 - section 3.2).

In regards to claims 22 and 64 (renumbered from duplicate claim 62), Deimund discloses elemental composition of the nickel exchanged and calcined catalyst in Table 1 (p. 4191). Based on the elemental composition, the nickel metal is present in an amount that falls within the claimed range of 0.001 wt% to 25 wt% on an elemental basis of the catalyst. 

In regards to claims 23-25 and 66 (renumbered from claim 64 as presented), Deimund discloses supports including zincosilicates and aluminosilicates having a BEA topology (Abstract).

In regards to claim 30 and 65 (renumbered from claim 63 as presented), Deimund discloses that the nickel comprises Ni2+ cations (Scheme 1). 

In regards to claim 31 and 67 (renumbered from claim 65 as presented), Deimund discloses that the nickel is coordinated with two framework heteroatom Al3+ centers in a paired configuration when using an aluminosilicate support or coordinated with one framework heteroatom Zn2+ center (p. 4189 – section 1; Scheme 1). 

In regards to claims 63, Deimund discloses a process for oligomerization of propylene comprising:
contacting Ni2+ with a support (e.g. zincosilicate or aluminosilicate) in the presence of NaOH, a Bronsted based, to form a supported catalyst (Abstract; p. 4190, section 2.2); 
calcining the supported catalyst (p. 4190, section 2.2) and
contacting the calcined supported catalyst with propylene at reaction conditions sufficient to oligomerize the propylene into one or more C6+ olefins (p. 4191 – section  2.4; p.4191-4193 - section 3.2).

In regards to claim 70 (renumbered from claim 68 as presented), “consists essentially of” is considered equivalent to “comprising” in the absence of a clear indication in the specification or claims of what the basic and novel characteristics of the process are. In this instance it is not clearly set forth that linear olefins are the only olefins present in the product and therefore for purposes of examination the claim is interpreted as one or more C4 to C6+ olefins consists essentially of one or more linear C4 to C6 olefins. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a process for oligomerization as recited in claim 20 comprising contacting a Group VIII metal with a support in the presence of a base compound to provide a supported catalyst, wherein the base compound is NH3, Li+, or both as recited in claim 62 or Li+ as recited in claim 68 (renenumber from claim 66 as presented), or wherein the support is treated for H+ sites using the base compound as recited in claim 26, or wherein the zeolite is further treated for H+ sites by selective poisoning using NH3 as recited in claim 69 (renumbered from claim 67 as presented). 
The closest prior art of record Deimund et al. (“Nickel-Exchanged Zincosilicate Catalysts for the Oligomerization of Propylene, ACS Catalysis, 2014, p. 4189-4195) discloses contacting Ni(NO3)2 with a support in the presence of NaOH, and fails to disclose NH3 or Li+, fails to disclose that NaOH can treat H+ sites on the support, or further treating H+ sites by selective poisoning using NH3. Therefore, the subject matter of claims 26, 62, 68 and 69 is indicated as being allowable over the prior art. It is noted that the claims remain rejected under 35 U.S.C. 112(a) as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772